Citation Nr: 1703474	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  09-10 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a respiratory disorder, including as secondary to asbestos exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran had active duty in the U.S. Air Force from June 1973 to August 1981.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

A July 2012 Board decision, reopened the Veteran's claim of entitlement to service connection for a respiratory disorder and remanded it for further development.

In an April 2015 decision, the Board denied service connection for a respiratory disorder.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In an Order dated in January 2016, pursuant to a Joint Motion for Remand (Joint Motion), the Court vacated the Board's 2015 decision and remanded the issue back to the Board.

In March 2016, the Board remanded the issue of entitlement to service connection for a respiratory disorder for further development for development as stipulated in the Joint Motion.   The development has been completed and associated with the claims file.  A Supplemental Statement of the Case was issued in June 2016.  


FINDING OF FACT

A respiratory disorder was not manifested during service or within one year of separation.  A respiratory disorder is not attributable to service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a respiratory disorder, to include as due to any asbestos exposure during active service, have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued notice letters to the Veteran.  These letters explained the evidence necessary to substantiate the Veteran's claim for service connection, as well as the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claim. The Veteran was also afforded VA examinations responsive to the claim for service connection of a respiratory disorder, including as secondary to asbestos exposure.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinions were conducted by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the claims file.  

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As sarcoidosis is a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Court of Appeals for Veterans Claims held that VA must analyze an appellant's claim of service connection for asbestosis or asbestos-related disabilities under the administrative protocols under the DVB Circular guidelines.  See Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  VA must determine whether military records demonstrate evidence of asbestos exposure during service, whether there was pre-service and/or post-service occupational or other asbestos exposure, and whether there is a relationship between asbestos exposure and the claimed disease. M21-1, Part IV, Subpart ii, Chapter 1, Section H, Topic 29; DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  For many asbestos-related diseases, the latency period varies from ten to forty-five or more years between first exposure and development of disease.  M21-1 at IV.ii.2.C.9.d.  The manual guidelines on service connection in asbestos-related cases are not substantive rules, and there is no presumption that a veteran was exposed to asbestos in service by reason of having served aboard a ship. Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); VAOPGPREC 4-2000.

At the outset, the Board notes that the Veteran does not claim, and the evidence does not reflect, that his respiratory disorder is the result of combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154(b) are not applicable.

The Veteran is seeking service connection for a respiratory disorder.  He has consistently reported he experienced symptoms of sore throat, sinus infections, and breathing difficulties since his separation from active duty service.  He also reported he was exposed to asbestos during his active duty service while removing piping related to heating equipment in the boiler rooms.  

The Veteran's service treatment records reflect he worked in boiler rooms.  Therefore, the Board finds he was likely exposed to asbestos during his active duty service.  However, mere exposure to asbestos is not a disability upon which benefits may be granted.  Instead, the evidence must establish the Veteran currently has a respiratory disorder related to his in-service exposure to asbestos.

The Veteran's service treatment records reflect he reported symptoms of difficulty breathing and chest pain in August and November of 1978.  However, in physical examinations associated with his complaints, the Veteran's chest and lungs were noted to be normal.  No chronic respiratory disease was diagnosed.

In April 1981, a few months before his separation from active service, an x-ray of the Veteran's chest indicated while there was slight thickening of both apical pleura; there was no evidence of an acute lung process.  At his separation examination that same month, the Veteran's lungs and chest were noted to be normal.  On the accompanying report of medical history, the Veteran indicated he experienced symptoms of shortness of breath and pain or pressure in chest during his active duty service.  The reviewing medical professional noted the Veteran reported tightness in his chest in 1978, but no etiology for these symptoms was found, and no recurrence was noted

During a January 1991 VA examination, the Veteran's respiratory system was found to be normal on physical examination.  He had normal breath sounds with no wheezing, and denied experiencing a chronic cough.  The VA examiner specifically stated that no residuals of exposure to asbestos were found.

Private treatment records from Dr. M and Southern Regional Medical Center, dating from April 1991 have been associated with the claims file.  A chest x-ray from March 1993 found diffuse interstitial markings with probable right hilar adenopathy, results which the reviewing physician opined were compatible with sarcoidosis.  

A chest x-ray was repeated in January 1994 which found continued diffuse course pattern pulmonary markings.  However, the reviewing physician found the hilar and mediastinal regions were within normal limits, and opined there was "no apparent interval change since March."  

February 1998 treatment records from Dr. M reflect that the Veteran had a 5 year history of sarcoidosis.  Likewise, the medical records from Dr. M and Southern Regional Medical Center reflect the Veteran continued to receive medical treatment for his diagnosed sarcoidosis throughout the period on appeal, including taking prednisone.  

A chest CT scan from August 2008 reflected a small linear area of density in the right lung.  The reviewing radiologist opined this pattern probably represented scarring or atelectasis, and indicated it was not the typical appearance for interstitial lung disease, including fibrosis.

In December 2012, the Veteran was provided with a VA examination.  The VA examiner reviewed the Veteran's complete claims file, including his exposure to asbestos, as well as personally interviewed and examined the Veteran.  The VA examiner indicated the Veteran was diagnosed with asthma in the early 1990s and sarcoidosis in March 1993.  A chest x-ray was conducted which revealed no evidence of acute cardiopulmonary disease.  The VA examiner stated these chest scan results suggested the Veteran's sarcoidosis was well controlled with medical therapy, and his asthma was in medical remission.

The VA examiner also opined the Veteran's diagnosed respiratory disorders were less likely than not related to his active duty service.  Regarding the Veteran's asthma, the VA examiner explained his asthma was not diagnosed until more than ten years after his separation from active service.  Additionally, asthma caused an inflammatory change to the lungs, while asbestosis results in restrictive airway changes.  Therefore, asthma is not related to any exposure to asbestos.

Regarding his diagnosed sarcoidosis, the VA examiner explained the Veteran's chest x-ray was normal at separation from active service, and he was not diagnosed with sarcoidosis until over ten years after his service.  Additionally, the VA examiner noted asbestosis was a restrictive airway disease without specific formation of granuloma, whereas sarcoidosis causes the formation of a granuloma.  The VA examiner also noted that asbestosis was characterized by radiographic findings of small bilateral parenchymal opacities, which were not shown in scans of the Veteran's chest.  Instead, the VA examiner explained the Veteran's chest x-rays revealed hilar and mediastinal abnormalities, patterns that are not associated with asbestosis.  

VA and private medical records dated from 2012 through 2016 reflect the Veteran continues to see his private pulmonologist to monitor his diagnosed sarcoidosis.  

In April 2014, the Veteran's private physician, Dr. M, completed a respiratory conditions disability benefits questionnaire (DBQ), reflecting the Veteran had decreased results on pulmonary function testing.  However, the April 2014 DBQ does not contain any medical opinion relating the Veteran's currently diagnosed respiratory disorders to his active duty service.  A letter from Dr. M, received in May 2014, reflects that the Veteran was under his care for phlebitis for the left leg since 2009 and swelling of the right leg, and that the Veteran was on prednisone for treatment of sarcoidosis.  

In June 2016, the Board obtained another VA medical opinion.  The VA examiner reviewed the Veteran's entire electronic claims file and noted that the Veteran has a past pulmonary history of sarcoidosis, obstructive sleep apnea, and asthma, all diagnosed in the 1990s.   The VA examiner noted that the current medical literature agrees that asbestos exposure does not necessarily correlate with downstream pulmonary conditions and diseases, but that asbestos exposure can cause asbestosis, respiratory cancers, and pleural and peritoneal mesothelioma.  The VA examiner noted that sarcoidosis is an inflammatory disease characterized by noncaseating granulomas commonly affecting lung tissue, skin, and eyes; the etiology of sarcoidosis is unknown, but current medical literature speculates that the cause of sarcoidosis is multi-factorial, including infectious and/or non-infectious environmental agents, which trigger an inflammatory response.  The VA examiner concluded that, based on the lack of medical literature supporting a nexus between asbestos exposure and sarcoidosis, and the 10-plus years between the Veteran's service and his diagnosis of sarcoidosis, it was unlikely that the Veteran's sarcoidosis was related to, caused by, and/or aggravated by his military service, including any asbestos exposure therein.  

The VA examiner also noted that asthma is an inflammatory process of the airways, caused by a wide variety of triggers, which causes excessive narrowing of the airways, resulting in reduced airflow and symptomatic wheezing and dyspnea; the VA examiner stated that asthma is a chronic disease involving systemic and local airway obstructive responses to environmental and occupational inhalants, viral infections, genetics, diet, air pollution, and exercise.  The VA examiner pointed out that current medical literature did not support a nexus between occupational exposure to asbestos and asthma; the VA examiner noted that the Veteran's occupational exposure following service, while working at Owens-Corning, involved exposure to or inhalation of fiberglass, which is an endotoxin that can result in asthma symptoms and declining lung function.  The VA examiner concluded that, based on the medical literature and the length of time between the Veteran's asbestos exposure in service (1973-1981) and the onset of clinical symptomatology in the 1990s, it was unlikely that the Veteran's asthma was related to, caused by, and/or aggravated by his military service, including any asbestos exposure therein.  

The VA examiner also addressed the Veteran's history of obstructive sleep apnea, pointing out that obstructive sleep apnea is an autonomic nervous system dysfunction that results in shallow breaths during the sleep cycle caused by reduced upper airway inspiratory muscle tone and diminished reflex dilation, which leads to airway narrowing and consequent pauses in breathing during sleep.  The VA examiner noted that because obstructive sleep apnea caused by the dysfunction of the autonomic nerve system when sleeping, and is unlikely that the Veteran's obstructive sleep apnea was related to, caused by, and/or aggravated by his military service, including any asbestos exposure therein; obstructive sleep apnea is mechanical in nature.  Furthermore, service treatment records were negative for complaints, diagnosis, treatment, injury and/or events related to obstructive sleep apnea.

The June 2016 VA examiner also stated that she agreed with the December 2012 VA examiner.

Based on the evidence of record, the Veteran's claim of service connection for a respiratory disorder, including sarcoidosis, obstructive sleep apnea, and asthma, including as secondary to asbestos exposure, must be denied.

In this case, there is no evidence of a respiratory disorder, including sarcoidosis, obstructive sleep apnea, and asthma, during service or for many years thereafter.  The Board acknowledges that the Veteran was treated for symptoms of difficulty breathing and chest pain during his service.  However, an April 1981 chest x-ray did not show an acute lung process and his separation examination showed that clinical evaluation of the lungs, and chest were normal.   No respiratory disorder, including sarcoidosis, obstructive sleep apnea, and asthma, was noted or identified during service or within one year of separation.  Furthermore, the record establishes that he did not have characteristic manifestations of a respiratory disorder, including sarcoidosis, obstructive sleep apnea, and asthma, during or within one year of service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a Veteran seeking disability benefits must establish the existence of a disability and a connection between such Veteran's service and the disability).  

The Board acknowledges that the Veteran reported that he sought treatment with Dr. Cunanan shortly after his separation from service, but these medical records were no longer available.  The Veteran submitted the billing information and notes from Dr. Cunanan he had in his possession.  However, these records only reflect he was treatment for prostate concerns and acute sinusitis, and do not reflect any treatment for a respiratory disorder.

Moreover, the Board points out that the Veteran did not associate his respiratory disorder, including sarcoidosis, obstructive sleep apnea, and asthma, to his military service at onset.  To the extent that the Veteran is asserting such a connection subsequently, he is competent to report that he has a respiratory disorder, including sarcoidosis, obstructive sleep apnea, and asthma.  He is also competent to report when his symptoms were first identified.  However, his statements, even if accepted as credible, are not competent to establish a nexus to his service for these disorders.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent). To do so requires medical training and knowledge and the ability to interpret clinical testing that is beyond the skills and abilities of a lay person. Thus, any lay statements asserting a nexus are not competent evidence of such. 

The weight of the evidence reflects that the Veteran's respiratory disorder, including sarcoidosis, obstructive sleep apnea, and asthma, are unrelated to his service. The Board also finds that the weight of the evidence reflects that the Veteran's presumed asbestos exposure did not cause or aggravate the Veteran's respiratory disorder, including sarcoidosis, obstructive sleep apnea, and asthma.  The Board observes that neither the Veteran's treating providers nor the VA examiners found a relationship between the Veteran's respiratory disorder, including sarcoidosis, obstructive sleep apnea, and asthma, and his presumed asbestos exposure.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole).  

Significantly, the December 2012 and June 2016 VA examiners found that the Veteran's respiratory disorder, including sarcoidosis, obstructive sleep apnea, and asthma, was not related to his service, including any asbestos exposure.  In particular, the VA examiners found that there was no basis for finding a causal relationship between the Veteran's respiratory disorder, including sarcoidosis, obstructive sleep apnea, and asthma, and any in-service asbestos exposure  The VA examiners noted that none of the medical literature found that there was an objective clinical medical nexus between the sarcoidosis, obstructive sleep apnea and asthma, and any asbestos exposure.   Both VA examiners noted that sarcoidosis is an inflammatory disease, characterized by noncaseating granulomas, and that, although environmental agents may be triggers, the sarcoidosis is about the impaired immune response and not the environmental trigger; the June 2016 VA examiner likewise pointed out that asbestos exposure is only associated with asbestosis, respiratory cancers, and mesothelioma, and not sarcoidosis.  Likewise, the VA examiners found that the Veteran's asthma was more likely related to his post-service occupational exposure to fiberglass, which is an endotoxin inhalant etiologically linked to asthma; obstructive sleep apnea has been etiologically is mechanical, due to a dysfunction of the autonomic nervous system which causes the change in the respiratory breathing function.  The VA examiners also pointed out that, despite respiratory symptomatology in service, none of the symptoms were indicative of pathology, and that the Veteran's respiratory disorder, including sarcoidosis, obstructive sleep apnea, and asthma, did not manifest until after 10 years of service.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994).  To the extent that there are lay opinions, including those of the Veteran, linking the Veteran's respiratory disorder, including sarcoidosis and asthma, to an in-service event or illness, including possible asbestos exposure, as noted above, the Board finds that these statements are not competent evidence and have no probative value. To the extent that any probative value were to be given, the general lay assertions are outweighed by the specific, reasoned opinions of the December 2012 and June 2016 VA examination reports and the clinical evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007); ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"). 

Here, the most probative and credible evidence are the VA examination reports.  The December 2012 and June 2016 VA examination reports establish that the Veteran's respiratory disorders, including sarcoidosis, obstructive sleep apnea, and asthma, are unrelated to service, including any possible asbestos exposure, and the June 2016 VA examination report establishes that the Veteran's obstructive sleep apnea is not related, by means of causation or aggravation, to his service, including any asbestos exposure.  The opinions of the VA examiners are consistent with the medical evidence of record, which does not demonstrate that his respiratory disorder, including sarcoidosis, obstructive sleep apnea, and asthma, is related to service, including any possible asbestos exposure.  The VA examiners explained the reasons for their conclusions based on an accurate characterization of the evidence of record and current medical literature.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).  Thus, these opinions are highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  

In sum, there is no reliable evidence linking the Veteran's respiratory disorder, including sarcoidosis, asthma, and obstructive sleep apnea, to his service, including any possible asbestos exposure.  

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for a respiratory disorder, including sarcoidosis, asthma, and obstructive sleep apnea.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to service connection for a respiratory disorder, to include as due to any asbestos exposure during active service, is denied.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


